DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3  recites “the end parts,” which now lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 10 2019 132 345 A1 (hereinafter “Gottke”).
Regarding claims 1 and 9 Gottke discloses a lifting device comprising:
a drive device (5);
a shut-down device (18; i.e. a stop) for the drive device (5); and
a shut-down buffer (8) for actuating the drive device (5), the shut-down buffer (8) comprising (see e.g. figure 3):
first (10) and second (9) opposing end surfaces, between which a through-opening (see figure 3) for passage of a load-bearing element (a load bearing element could pass through 8; i.e. this is a functional recitation) of the lifting device extends through the shut-down buffer (8) along a central axis (y) thereof; and
at least two mutually spaced web elements (11) extending from and directly coupling the first end surface (10) to the second end surface (9);
wherein the web elements (11) are configured to resiliently buckle in compression when the shut-down buffer (8) is loaded in the direction of its central axis (y).
Regarding claim 2 Gottke discloses the above apparatus, and further discloses wherein each web element (11) comprises a respective main surface (inner surface), 
Regarding claim 3 Gottke discloses the above apparatus, and further discloses wherein each respective web element (11) is connected with its main surface (inner surface) to at least one of the end [surfaces] via an attachment region (12) that forms a flexing point.
Regarding claim 4 Gottke discloses the above apparatus, and further discloses wherein each of the end surfaces (10, 9) is formed by a disc-shaped end part that defines a respective opening with a cross-section that corresponds to a geometry of the load-bearing element of (useable with) the lifting device.
Regarding claim 5 Gottke discloses the above apparatus, and further discloses wherein the shut-down buffer (8), including the end [surfaces] and the web elements (11), is formed as one piece.
Regarding claim 6 Gottke discloses the above apparatus, and further discloses wherein at least the web elements (11) are made from an elastic material.
Regarding claim 7 Gottke discloses the above apparatus, and further discloses wherein:
the load-bearing element (useable with the device) is initially retractable in a running travel in response to a force acting on the load-bearing element in a pulling direction when a motor is energized (i.e. Gottke is useable with a motor);

the shut-down buffer (8) permits spring travel in its axial direction as the web elements (11) resiliently buckle in compression;
the spring travel corresponds at least to the after-running travel of the load-bearing element; and
loading of the load-bearing element between an unloaded state and a loading state is induced by the after-running movement of the load-bearing element.
i.e. Gottke could be used in this way, even though it is described as useable with a dispenser.
Regarding claim 8 Gottke discloses the above apparatus, and further discloses the shut-down buffer (8) is partially open between the end parts (9-10) and the web elements (11) and radially inwardly to the through-opening (see figure 3).

Regarding claim 14 Gottke discloses a shut-down buffer (8) for a lifting device (1) having a load-bearing element (21; i.e. piston 21 is capable of bearing a load), the shut-down buffer (8) comprising:
opposing disc-shaped end parts (9-10) defining respective through-openings (see figure 3) for passage of the load-bearing element (21); and
at least two mutually spaced web elements (11) longitudinally extending between the opposing end parts (9-10),

wherein the through-opening (see figure 3) extends longitudinally between the two opposing end parts (9-10) and is at least partially defined by the web elements (11);
wherein the opposing end parts (9-10) and the web elements (11) cooperate to define open areas that extend longitudinally between the opposing end parts (9-10) and that extend circumferentially between the web elements (11); and
wherein the web elements (11) are configured to resiliently buckle in compression when the shut-down buffer (8) is loaded in the direction of its central axis (y).
Regarding claim 15 Gottke discloses the above apparatus, and further discloses wherein each web element (11) with the respective main surface (inner surface) is connected to both of the opposing end parts (9-10) via a respective attachment region (12) that forms a flexing point (i.e. at least small flexing takes place at 12).
Regarding claim 16 Gottke discloses the above apparatus, and further discloses wherein at least the web elements (11) are made from an elastic material.
Regarding claim 17 Gottke discloses the above apparatus, and further discloses wherein said flexing points (at 12) are configured such that in an unloaded state said main surface (inner surfaces) are (at least partially) laterally offset from said attachment regions (at 12).
Regarding claim 18 Gottke discloses the above apparatus, and further discloses wherein said flexing points (at 12) are configured such that in an unloaded state said 
Regarding claim 19 Gottke discloses the above apparatus, and further discloses wherein each respective web element (11) comprises a flexing point (at 12) proximate each of said first (10) and second (9) opposing end surfaces, and a main surface (inner surface) disposed between said flexing points, and wherein said flexing points (at 12) couple to said first (10) and second (9) opposing end surfaces at attachment regions and are shaped so that in an unloaded state said main surfaces (inner surfaces) are laterally offset (at least partially) from said attachment regions (at 12).

Allowable Subject Matter
Claims 10-13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to anticipate or make obvious the entire combination of claim recitations set forth by claim 10.  Specifically, claim 10 requires a drive device, a shut-down buffer disposed on an upper side of a holding part for a load hook of the lifting device and facing a pulling direction of the lifting device.
The prior art of record fails to anticipate or make obvious the entire combination of claim recitations set forth by claim 20.  Specifically, claim 20 requires a drive device, a shut-down buffer, and each of said attachment regions is thinner than said main .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830. The examiner can normally be reached M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/N.L.A/           Examiner, Art Unit 3654          

/SANG K KIM/           Primary Examiner, Art Unit 3654